By the Court, Crockett, J.:
The Court erred in denying the motion made by the defendant on the 20th February, 1871, to continue the cause for the term. There was a sufficient showing as to the materiality of the absent witnesses, and there was apparently no lack of diligence in the effort to procure their attendance. The Attorney General has failed to point out any particular wherein the affidavit was defective, and I discover none. I think the showing was sufficient, and the motion should have been granted; particularly, as this was the first application for a continuance. B or can it be said that this error of the Court worked no injury to the defendant, inasmuch as he, thereupon, withdrew his plea of “not guilty ” and entered a plea of “guilty of murder in the second degree.” It may be, that finding himself forced into a trial in the absence of his witnesses, he deemed it politic to confess himself guilty of the lesser offense rather than incur the hazard of a conviction for the greater in the absence of his witnesses.
But I think the Court also erred in permitting the plea of “guilty of murder in the second degree ” to be entered, and in refusing to allow it to be afterwards withdrawn, on the facts disclosed in this record. A plea confessing himself to be guilty of crime should not be entered except with the express consent of the defendant, 'given by him personally, in direct terms, in open Court. Bothing should be left to implication, and his confession of guilt should be explicitly made by himself in person in the presence of the Court. Assuming, however, that it sufficiently appears from the record in this case that the plea was entered with the consent of the defendant, given in open Court, he should have - been permitted, under all the circumstances, to withdraw it *462when he applied for leave to do so. There is nothing to show that the application was not made in good faith, or that the entry of the plea and motion to withdraw it was a mere artifice, intended for delay. A party should not be allowed to trifle with the Court by deliberately entering a plea of “ guilty ” one day and capriciously withdrawing it the next. But when there is reason to believe that the plea has been entered through inadvertence, and without due deliberation, or ignorantly, and mainly from the hope that the punishment, to which the accused would otherwise be exposed, may thereby be mitigated, the Court should be indulgent in permitting the plea to be withdrawn. It must necessarily exercise a sound discretion in such matters; and this Court will not interfere except in a case of abuse of discretion. But, inasmuch as the Court had improperly denied the defendant’s motion for a continuance and forced him to trial in the absence of his witnesses, and particularly as it is not altogether clear that the defendant consented to the entry of the plea of “ guilty of murder in the second degree,” he should have been allowed to withdraw it, and in denying his motion for leave to do so the Court abused its discretion.
Judgment reversed and cause remanded for a new trial, with leave to the defendant to withdraw his plea of “ guilty of murder in the second degree.”
Mr. Justice Wallace did not express an opinion.